         Case 9:18-ap-01057-DS Doc 12 Filed 01/26/19                                Entered 01/26/19 21:37:17                Desc
                             Imaged Certificate of Notice                           Page 1 of 2
                                              United States Bankruptcy Court
                                             Central District of California
Corporate Recovery Associates, LLC,
         Plaintiff                                                                                Adv. Proc. No. 18-01057-DS
Chen,
              Defendant
                                                 CERTIFICATE OF NOTICE
District/off: 0973-9                  User: sbertelse                    Page 1 of 1                          Date Rcvd: Jan 24, 2019
                                      Form ID: pdf031                    Total Noticed: 2


Notice by first class mail was sent to the following persons/entities by the Bankruptcy Noticing Center on
Jan 26, 2019.
pla            +Corporate Recovery Associates, LLC,   Corporate Recovery Associates, LLC,
                 3830 Valley Centre Drive,   Suite 705-152,   San Diego, CA 92130-3320
dft             Lynn Chen,   3118 Adirondack Ct.,   Westlake Village, CA 91362-3503

Notice by electronic transmission was sent to the following persons/entities by the Bankruptcy Noticing Center.
NONE.                                                                                       TOTAL: 0

              ***** BYPASSED RECIPIENTS *****
NONE.                                                                                                               TOTAL: 0

Addresses marked ’+’ were corrected by inserting the ZIP or replacing an incorrect ZIP.
USPS regulations require that automation-compatible mail display the correct ZIP.

Transmission times for electronic delivery are Eastern Time zone.


I, Joseph Speetjens, declare under the penalty of perjury that I have sent the attached document to the above listed entities in the manner
shown, and prepared the Certificate of Notice and that it is true and correct to the best of my information and belief.
Meeting of Creditor Notices only (Official Form 309): Pursuant to Fed. R. Bank. P. 2002(a)(1), a notice containing the complete Social
Security Number (SSN) of the debtor(s) was furnished to all parties listed. This official court copy contains the redacted SSN as required
by the bankruptcy rules and the Judiciary’s privacy policies.
Date: Jan 26, 2019                                            Signature: /s/Joseph Speetjens

_

                                      CM/ECF NOTICE OF ELECTRONIC FILING

The following persons/entities were sent notice through the court’s CM/ECF electronic mail (Email)
system on January 24, 2019 at the address(es) listed below:
              Andrew B Levin    on behalf of Plaintiff    Corporate Recovery Associates, LLC alevin@wcghlaw.com,
               Meir@virtualparalegalservices.com;pj@wcghlaw.com;jmartinez@wcghlaw.com
              John P Byrne   on behalf of Defendant Lynn Chen John.Byrne@byrnelawcorp.com
              Richard H Golubow    on behalf of Plaintiff    Corporate Recovery Associates, LLC
               rgolubow@wcghlaw.com, pj@wcghlaw.com;jmartinez@wcghlaw.com;Meir@virtualparalegalservices.com
              Robert E Opera    on behalf of Plaintiff    Corporate Recovery Associates, LLC ropera@wcghlaw.com,
               pj@wcghlaw.com;jmartinez@wcghlaw.com;Meir@virtualparalegalservices.com
              United States Trustee (ND)    ustpregion16.nd.ecf@usdoj.gov
                                                                                              TOTAL: 5
 Case 9:18-ap-01057-DS Doc 12 Filed 01/26/19              Entered 01/26/19 21:37:17    Desc
                     Imaged Certificate of Notice         Page 2 of 2



1
                             UNITED STATES BANKRUPTCY COURT
2
                              CENTRAL DISTRICT OF CALIFORNIA
3
                                       NORTHERN DIVISION
4

5

6
      In re                                       Bk. No. 9:16-BK-11912-DS
     CHANNEL TECHNOLOGIES GROUP,                  Chapter 7
7
     LLC
8                          Debtor.                Adv. No. 9:18-ap-01057-DS
      _______________________________
9                                                 NOTICE OF RESCHEDULING
      CORPORATE RECOVERY                          OF HEARING
10    ASSOCIATES, LLC                             (Old Date: February 12, 2019 )
11                                 Plaintiff.
                                                  NEW
12    vs.                                         DATE: March 19, 2019
13
      LYNN CHEN.                                  TIME: 10:30 AM
                                                  PLACE: Courtroom 201
                                 Defendant.
14                                                       1415 State Street
                                                         Santa Barbara, CA 93101
15

16            Notice is hereby given that the Status Hearing, previously set for February
17    12th, 2019, at 10:30 a.m., has been rescheduled. The new hearing date is March
18    19th, 2019 at 10:30 a.m., at 1415 State Street, Courtroom 201, Santa Barbara,
19    California 93101.
20

21   DATED: _1/24/2019_________                       By: ___Susan Bertelsen
                                                      Deputy Clerk, U.S. Bankruptcy Court
22

23

24

25

26

27

28




                                                -1-
